DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,4-7,14,16-17,19-20,27,29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola to (US 20200267768) in view of Park to (US20180279186)
Regarding claims 1,24 Hakola teaches method of wireless communication performed by a user equipment (UE), comprising: determining a set of modulations for a random access message associated with a two-step random access channel (RACH) procedure,( [0032] discloses  in the two-step RACH procedure, UE 202 may randomly select a preamble (e.g., a preamble sequence) for transmission and transmit the data signal (e.g., data) in the associated data resource…achieve a certain level of flexibility, gNB 204 may configure a set of modulation coding schemes (MCSs) to be used. UE 202, based on the configuration, may select an MCS (from the configured MCSs) for the data transmission) and transmitting the random access message based at least in part on the determined set of modulations, the random access message including a physical uplink shared channel (PUSCH) modulated using the determined set of modulations([0032] discloses UE 202 may randomly select a preamble (e.g., a preamble sequence) for transmission and transmit the data signal (e.g., data) in the associated data resource. The demodulation reference signals (DMRS) for physical uplink shared channel (PUSCH) to carry the data signal may be associated with one-to-one or many-to-one mapping with the transmitted preamble sequence)

Hakola does not explicitly teach wherein the set of modulations is either a first set of modulations or a second set of modulations, the first set of modulations being different from the second set of modulations, and wherein the set of modulations is determined based at least in part on whether a signal strength satisfies a signal strength thresholdHowever, Park teaches wherein the set of modulations is either a first set of modulations or a second set of modulations, the first set of modulations being different from the second set of modulations,( [0156] discloses Various modulation schemes may be applied for signal transmission in the physical layer. Examples of modulation schemes include, but are not limited to: phase, amplitude, code, a combination of these, and/or the like. An example radio transmission method may implement QAM using BPSK, QPSK, 16-QAM, 64-QAM, 256-QAM, and/or the like)  and wherein the set of modulations is determined based at least in part on whether a signal strength satisfies a signal strength threshold([0157] Physical radio transmission may be enhanced by dynamically or semi-dynamically changing the modulation and coding scheme depending on transmission requirements and radio conditions)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Hakola include wherein the set of modulations is either a first set of modulations or a second set of modulations, the first set of modulations being different from the second set of modulations, and wherein the set of modulations is determined based at least in part on whether a signal strength satisfies a signal strength threshold, as suggested by Park. This modification would benefit the system to efficiently reduce network resource waste. 

Regarding claims 17, and 30 , Hakola teaches method of wireless communication performed by a base station, comprising: receiving, from a user equipment (UE), a random access message associated with a two-step random access channel (RACH) procedure; ,( [0032] discloses  in the two-step RACH procedure, UE 202 may randomly select a preamble (e.g., a preamble sequence) for transmission and transmit the data signal (e.g., data) in the associated data resource…achieve a certain level of flexibility, gNB 204 may configure a set of modulation coding schemes (MCSs) to be used. UE 202, based on the configuration, may select an MCS (from the configured MCSs) for the data transmission)and processing the random access message based at least in part on the determined set of modulations associated with the random access message, the random access message including a physical uplink shared channel (PUSCH) modulated using the determined set of modulations([0032] discloses UE 202 may randomly select a preamble (e.g., a preamble sequence) for transmission and transmit the data signal (e.g., data) in the associated data resource. The demodulation reference signals (DMRS) for physical uplink shared channel (PUSCH) to carry the data signal may be associated with one-to-one or many-to-one mapping with the transmitted preamble sequence)
Hakola does not explicitly teach wherein the set of modulations is either a first set of modulations or a second set of modulations, the first set of modulations being different from the second set of modulations, and wherein the set of modulations is determined based at least in part on whether a signal strength satisfies a signal strength thresholdHowever, Park teaches wherein the set of modulations is either a first set of modulations or a second set of modulations, the first set of modulations being different from the second set of modulations,( [0156] discloses Various modulation schemes may be applied for signal transmission in the physical layer. Examples of modulation schemes include, but are not limited to: phase, amplitude, code, a combination of these, and/or the like. An example radio transmission method may implement QAM using BPSK, QPSK, 16-QAM, 64-QAM, 256-QAM, and/or the like)  and wherein the set of modulations is determined based at least in part on whether a signal strength satisfies a signal strength threshold([0157] Physical radio transmission may be enhanced by dynamically or semi-dynamically changing the modulation and coding scheme depending on transmission requirements and radio conditions)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Hakola include wherein the set of modulations is either a first set of modulations or a second set of modulations, the first set of modulations being different from the second set of modulations, and wherein the set of modulations is determined based at least in part on whether a signal strength satisfies a signal strength threshold, as suggested by Park. This modification would benefit the system to efficiently reduce network resource waste. 
Regarding claims 4, Hakola and Park teaches wherein determining the set of modulations comprises determining the set of modulations to be the first set of modulations when the signal strength satisfies the signal strength threshold ,( Park,[0156] discloses Various modulation schemes may be applied for signal transmission in the physical layer… QAM using BPSK, QPSK, 16-QAM, 64-QAM, 256-QAM, and/or the like)  and determining the set of modulations to be the second set of modulations when the signal strength does not satisfy the signal strength threshold(Park,[0157] Physical radio transmission may be enhanced by dynamically or semi-dynamically changing the modulation and coding scheme depending on transmission requirements and radio conditions).Regarding claims 5,19 Hakola and Park teaches wherein the second set of modulations is a .pi./2 binary phase shift keying scheme(Park,[0050] BPSK binary phase shift keying).
Regarding claims 6, 20 Hakola teaches wherein transmitting the random access message comprises transmitting the random access message with an amount of time between a preamble of the random access message and the PUSCH,( [0032] discloses  in the two-step RACH procedure, UE 202 may randomly select a preamble (e.g., a preamble sequence) for transmission and transmit the data signal (e.g., data) in the associated data resource) wherein the amount of time is based at least in part on the determined set of modulations([032] discloses The demodulation reference signals (DMRS) for physical uplink shared channel (PUSCH) to carry the data signal may be associated with one-to-one or many-to-one mapping with the transmitted preamble sequence).Regarding claims 7, Hakola teaches wherein the preamble of the random access message is used for channel estimation enhancement of the PUSCH([032] discloses The demodulation reference signals (DMRS) for physical uplink shared channel (PUSCH) to carry the data signal may be associated with one-to-one or many-to-one mapping with the transmitted preamble sequence).
Regarding claims 16, Hakola teaches receiving a synchronization signal block (SSB); and determining the signal strength based at least in part on a reference signal received power associated with the SSB(abstract discloses a plurality of synchronization signal blocks (SSBs), a plurality of channel state information-reference signals (CSI-RSs) associated with each of the plurality of synchronization signal blocks (SSBs), and random access channel (RACH) configuration data from a gNB).
Regarding claims 14,27, Hakola teaches wherein transmitting the random access message comprises transmitting a preamble sequence, ([0032] discloses UE 202 may randomly select a preamble (e.g., a preamble sequence) for transmission and transmit the data signal (e.g., data) in the associated data resource) wherein the preamble sequence when the first set of modulations is determined is different from the preamble sequence when the second set of modulations is determined ([0032] discloses gNB 204 may configure a set of modulation coding schemes (MCSs) to be used. UE 202, based on the configuration, may select an MCS (from the configured MCSs) for the data transmission).

Claim(s) 2-3,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola to (US 20200267768) in view of Park to (US20180279186) further in view of CHENG to (US 20190261195)
Regarding claims 2,18 Hakola and Park does not explicitly teach further comprising receiving system information from a base station, wherein the signal strength threshold is identified in the system information received by the UE
However, Cheng teaches receiving system information from a base station, wherein the signal strength threshold is identified in the system information received by the UE([0074] discloses the UE may need to measure all the SSBs (e.g., SSB1, SSB2 and SSB3) transmitted by the BS and find a qualified SSB based on a preconfigured threshold (e.g., ssb-Threshold/rsrp-ThresholdSS) contained in the Remaining Minimum System Information (RMSI))
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Hakola and Park include receiving system information from a base station, wherein the signal strength threshold is identified in the system information received by the UE, as suggested by Cheng. This modification would benefit the system to reliably convey network parameters.   
Regarding claims 3, Hakola and Park does not explicitly teach receiving the signal strength threshold in system information comprising remaining minimum system information

However, Cheng teaches receiving the signal strength threshold in system information comprising remaining minimum system information([0074] discloses the UE may need to measure all the SSBs (e.g., SSB1, SSB2 and SSB3) transmitted by the BS and find a qualified SSB based on a preconfigured threshold (e.g., ssb-Threshold/rsrp-ThresholdSS) contained in the Remaining Minimum System Information (RMSI)).

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Hakola and Park include receiving the signal strength threshold in system information comprising remaining minimum system information, as suggested by Cheng. This modification would benefit the system to reliably convey network parameters.   
Claim(s) 8-13,15,21-26,28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola to (US 20200267768) in view of Park to (US20180279186) further in view of Jeon to (US 20210144742)Regarding claims 8,21 Hakola and Park does not explicitly teach wherein transmitting the random access message comprises transmitting the random access message using a set of PUSCH resource unit groups, wherein the set of PUSCH resource unit groups when the first set of modulations is determined is different from the set of PUSCH resource unit groups when the second set of modulations is determined
However, Jeon teaches wherein transmitting the random access message comprises transmitting the random access message using a set of PUSCH resource unit groups, ([0233]The wireless device may transmit one or more TBs via an UL radio resource (e.g., PUSCH) indicated by a two-step RACH configuration…The two-step RACH configuration may indicate one or more UL radio resources associated with one or more RAPs (or RAP groups) and/or the PRACH occasion) wherein the set of PUSCH resource unit groups when the first set of modulations is determined is different from the set of PUSCH resource unit groups when the second set of modulations is determined([0237] discloses a size of each of resource groups within a PUSCH occasion may be the same or different (e.g., depending on the configuration of the two-step RA procedure). Each resource group index may be mapped to one or more preamble index…[0241] discloses configuration parameters indicating one or more MCSs and one or more resource sizes for a transmission of payload. The MCS and resource size may be related to a size of the payload. For example, the configuration parameters received by the wireless device may indicate one or more combinations (and/or associations) of a size of the payload, MCS, and resource size. For example, one or more particular modulation types (e.g., pi/2-BPSK, BPSK, QPSK) )

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Hakola and Park include wherein transmitting the random access message comprises transmitting the random access message using a set of PUSCH resource unit groups, wherein the set of PUSCH resource unit groups when the first set of modulations is determined is different from the set of PUSCH resource unit groups when the second set of modulations is determined, as suggested by Jeon. This modification would benefit the system to efficiently utilize available network resource .   Regarding claims 9,22 Hakola and Park does not explicitly teach wherein transmitting the random access message comprises transmitting the random access message based on a set of RACH occasions, wherein the set of RACH occasions when the first set of modulations is determined is different from the set of RACH occasions when the second set of modulations is determined

However, Jeon teaches wherein transmitting the random access message comprises transmitting the random access message based on a set of RACH occasions, ([0233]disclosesThe two-step RACH configuration may indicate one or more UL radio resources associated with one or more RAPs (or RAP groups) and/or the PRACH occasion…[0237] discloses a size of each of resource groups within a PUSCH occasion may be the same or different (e.g., depending on the configuration of the two-step RA procedure). Each resource group index may be mapped to one or more preamble index)wherein the set of RACH occasions when the first set of modulations is determined is different from the set of RACH occasions when the second set of modulations is determined ([0241] discloses configuration parameters indicating one or more MCSs and one or more resource sizes for a transmission of payload. The MCS and resource size may be related to a size of the payload. For example, the configuration parameters received by the wireless device may indicate one or more combinations (and/or associations) of a size of the payload, MCS, and resource size. For example, one or more particular modulation types (e.g., pi/2-BPSK, BPSK, QPSK) )

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Hakola and Park include wherein transmitting the random access message comprises transmitting the random access message based on a set of RACH occasions, wherein the set of RACH occasions when the first set of modulations is determined is different from the set of RACH occasions when the second set of modulations is determined, as suggested by Jeon. This modification would benefit the system to efficiently utilize available network resource.   Regarding claims 10, 23 Hakola and Park does not explicitly teach wherein transmitting the random access message comprises transmitting the random access message based on a mapping between a resource allocation for a PUSCH occasion and a RACH occasion, wherein the mapping when the first set of modulations is determined is different from the mapping when the second set of modulations is determined

However, Jeon teaches wherein transmitting the random access message comprises transmitting the random access message based on a mapping between a resource allocation for a PUSCH occasion and a RACH occasion, ([0233]disclosesThe two-step RACH configuration may indicate one or more UL radio resources associated with one or more RAPs (or RAP groups) and/or the PRACH occasion…[0237] discloses a size of each of resource groups within a PUSCH occasion may be the same or different (e.g., depending on the configuration of the two-step RA procedure). Each resource group index may be mapped to one or more preamble index) wherein the mapping when the first set of modulations is determined is different from the mapping when the second set of modulations is determined([0241] discloses configuration parameters indicating one or more MCSs and one or more resource sizes for a transmission of payload. The MCS and resource size may be related to a size of the payload. For example, the configuration parameters received by the wireless device may indicate one or more combinations (and/or associations) of a size of the payload, MCS, and resource size. For example, one or more particular modulation types (e.g., pi/2-BPSK, BPSK, QPSK) )

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Hakola and Park include wherein transmitting the random access message comprises transmitting the random access message based on a mapping between a resource allocation for a PUSCH occasion and a RACH occasion, wherein the mapping when the first set of modulations is determined is different from the mapping when the second set of modulations is determined, as suggested by Jeon. This modification would benefit the system to efficiently utilize available network resource.   Regarding claims 11, 24 Hakola and Park does not explicitly teach wherein transmitting the random access message comprises transmitting a payload of the random access message, wherein the payload when the first set of modulations is determined is different from the payload when the second set of modulations is determined
However, Jeon teaches wherein transmitting the random access message comprises transmitting a payload of the random access message, ([0235] A PUSCH occasion for two-step RA procedure may be an uplink radio resource for a transport block 1342 (e.g., payload) transmission associated with a PRACH preamble in MsgA 1331 of two-step RA procedure) wherein the payload when the first set of modulations is determined is different from the payload when the second set of modulations is determined ([0241] discloses configuration parameters indicating one or more MCSs and one or more resource sizes for a transmission of payload. The MCS and resource size may be related to a size of the payload. For example, the configuration parameters received by the wireless device may indicate one or more combinations (and/or associations) of a size of the payload, MCS, and resource size. For example, one or more particular modulation types (e.g., pi/2-BPSK, BPSK, QPSK) )

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Hakola and Park include wherein transmitting the random access message comprises transmitting a payload of the random access message, wherein the payload when the first set of modulations is determined is different from the payload when the second set of modulations is determined, as suggested by Jeon. This modification would benefit the system to efficiently utilize available network resource.   Regarding claims 12,25 Hakola and Park does not explicitly teach wherein transmitting the random access message comprises transmitting a preamble for the random access message, wherein a length of the preamble when the first set of modulations is determined is different from the length of the preamble when the second set of modulations is determined
However, Jeon teaches wherein transmitting the random access message comprises transmitting a preamble for the random access message, wherein a length of the preamble when the first set of modulations is determined is different from the length of the preamble when the second set of modulations is determined([0272] discloses There may be a layer 1 parameter (e.g., ‘PRACHRootSequenceIndex’) corresponding to ssb-perRACH-OccasionAndCB-PreamblePerSSB. The value range may depend on a size of preamble, e.g., whether a preamble length (L) is L=839 or L=139. ra-ContentionResolutionTimer may indicate an initial value for the contention resolution timer)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Hakola and Park include wherein transmitting the random access message comprises transmitting a preamble for the random access message, wherein a length of the preamble when the first set of modulations is determined is different from the length of the preamble when the second set of modulations is determined, as suggested by Jeon. This modification would benefit the system to efficiently utilize available network resource.   Regarding claims 13,26 Hakola and Park does not explicitly teach wherein transmitting the random access message comprises applying preamble repetition for the random access message if the first set of modulations is determined and not applying preamble repetition if the second set of modulations is determined
However, Jeon teaches wherein transmitting the random access message comprises applying preamble repetition for the random access message if the first set of modulations is determined and not applying preamble repetition if the second set of modulations is determined ([0236] discloses number of PRBs per PUSCH occasion, a number of DMRSsymbols/ports/sequences per PUSCH occasion, a number of repetitions for MsgA PUSCH (Transport block 1342) transmission, a bandwidth of PRB level guard band, duration of guard time, a PUSCH mapping type of Transport block 1342, a time offset (e.g., a combination of slot-level and symbol-level indication) with respect to a reference point (e.g., a particular SFN, associated PRACH occasion, and/or start or end of associated PRACH slot), a number of symbols per PUSCH occasion, a number of TDMed PUSCH occasions)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Hakola and Park include wherein transmitting the random access message comprises applying preamble repetition for the random access message if the first set of modulations is determined and not applying preamble repetition if the second set of modulations is determined, as suggested by Jeon. This modification would benefit the system to efficiently utilize available network resource.   Regarding claims 15,28 Hakola and Park does not explicitly teach wherein transmitting the random access message comprises transmitting an indication of the determined set of modulations, wherein the indication is transmitted via at least one of a format of a preamble of the random access message, a length of the preamble, repetition of the preamble, a preamble sequence, or a set of resources in which the random access message is transmitted

However, Jeon teaches wherein transmitting the random access message comprises transmitting an indication of the determined set of modulations, wherein the indication is transmitted via at least one of a format of a preamble of the random access message, a length of the preamble, repetition of the preamble, a preamble sequence, or a set of resources in which the random access message is transmitted ([0243] discloses The UCI in MsgA may comprise at least one of following, e.g., if MsgA comprises the UCI: an MCS indication, HARQ-ACK/NACT and/or CSI report. HARQ for MsgA may combine between an initial transmission of MsgA and one or more retransmissions of MsgA PUSCH) Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Hakola and Park include wherein transmitting the random access message comprises transmitting an indication of the determined set of modulations, wherein the indication is transmitted via at least one of a format of a preamble of the random access message, a length of the preamble, repetition of the preamble, a preamble sequence, or a set of resources in which the random access message is transmitted, as suggested by Jeon. This modification would benefit the system as a design choice.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461